                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )       Case No. 18-00244-01-CR-W-SRB
                                                    )
RUBIN L. TAYLOR,                                    )
                                                    )
       Defendant.                                   )

                                            ORDER

       Before this Court is Magistrate Judge Lajuana M. Counts’s Report and Recommendation

(Doc. #42) to deny Defendant Rubin L. Taylor’s Motion to Suppress Evidence (Doc. #21).

Objections to the Report and Recommendation were due on or before February 7, 2019, but no

objections were filed. After an independent review of the record, the applicable law, and the

parties’ arguments, the Court ADOPTS the Report and Recommendation (Doc. #42).

       Accordingly, it is hereby ORDERED that the Report and Recommendation (Doc. #42)

be attached to and made a part of this Order. Defendant Rubin L. Taylor’s Motion to Suppress

Evidence (Doc. #21) is DENIED.




       IT IS SO ORDERED.

                                                    /s/ Stephen R. Bough
                                                    STEPHEN R. BOUGH
                                                    UNITED STATES DISTRICT JUDGE

Dated: February 8, 2019
